PER CURIAM.
Prior report: 567 So.2d 442.
We withdraw the prior opinion entered in this case and substitute the following:
The state appeals the trial court’s order granting Jimmy Dean Randley's motion to suppress. We reverse.
The trial court, relying on Bostick v. State, 554 So.2d 1153 (Fla.1989), found that Randley had been unlawfully detained and concluded that all evidence and statements were therefore subject to suppression.
Subsequently, in Florida v. Bostick, — U.S. -, 111 S.Ct. 2382, 115 L.Ed.2d 389 (1991) the United States Supreme Court reversed Bostick v. State, supra, and held that the Fourth Amendment permits police officers to approach individuals at random on a bus to ask them questions and to request consent to search their luggage, so long as a reasonable person would understand that he or she could refuse to cooperate.
In light of this most recent opinion, we reverse the trial court’s order granting Randley’s motion to suppress and remand to the trial court for further proceedings consistent with Florida v. Bostick, supra.
DOWNEY, HERSEY and GUNTHER, JJ., concur.